Title: From Thomas Jefferson to Heads of Department, 14 April 1806
From: Jefferson, Thomas
To: Heads of Department


                        
                            Monday Apr. 14. 06.
                        
                        Th Jefferson recieved last night an advice of Senate to ratify the treaty with Tripoli, which of course
                            determines the Mediterranean fund. he therefore asks a meeting of the heads of departments at 11. aclock to-day to consult
                            on laying before Congress the state of affairs with Tunis.
                    